Citation Nr: 1022972	
Decision Date: 06/21/10    Archive Date: 07/01/10

DOCKET NO.  09-30 374	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North 
Little Rock, Arkansas


THE ISSUE

Whether new and material evidence was received to reopen a 
previously denied claim of entitlement to service connection 
for a right leg disability (claimed as residuals of a right 
tibia and right fibula fracture with circulatory damage and 
1/2-inch shortening of the right lower extremity). 


REPRESENTATION

Appellant represented by:	Arkansas Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Bernard T. DoMinh, Counsel


INTRODUCTION

The Veteran served on active duty from August 1977 to August 
1980.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a March 2009 rating decision by the North 
Little Rock, Arkansas, Regional Office (RO) of the Department 
of Veterans Affairs (VA), which denied the Veteran's 
application to reopen his previous denied claim of service 
connection for a right leg disability (claimed as residuals 
of a right tibia and right fibula fracture with circulatory 
damage and 1/2-inch shortening of the right lower extremity) 
for failure to submit new and material evidence.

In April 2010, the Veteran and his representative appeared at 
the RO for a videoconference hearing and presented oral 
testimony in support of his claim before the undersigned 
Acting Veterans Law Judge.  The transcript of this hearing 
has been duly obtained and associated with the Veteran's 
claims file.


FINDINGS OF FACT

1.  The RO denied the Veteran's claim of entitlement to 
service connection for a right leg disability in a November 
1993 rating decision; the Veteran was properly informed of 
the adverse decision and his appellate rights in a December 
1993 letter, and he did not timely appeal this action.

2.  Evidence received since the November 1993 RO decision 
that denied the Veteran's claim of entitlement to service 
connection for a right leg disability is either duplicative 
of evidence previously submitted or the evidence, by itself 
or when considered with previous evidence of record, does not 
relate to an unestablished fact necessary to substantiate 
this claim.


CONCLUSION OF LAW

The criteria for reopening the claim of entitlement to 
service connection for a right leg disability (claimed as 
residuals of a right tibia and right fibula fracture with 
circulatory damage and 1/2-inch shortening of the right lower 
extremity) are not met, and the claim is not reopened.  38 
U.S.C.A. § 5108 (West 2002 & Supp. 2009); 38 C.F.R. § 3.156 
(2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

With respect to new and material evidence claims, under the 
Veterans Claims Assistance Act of 2000 (VCAA), when VA 
receives a complete or substantially complete application for 
benefits, it is required to notify the claimant of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  See 38 U.S.C.A. § 5103(a) (West 
2002); 38 C.F.R. § 3.159(b) (2009); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  The pertinent law, regulations, and 
caselaw have held that VA must at least inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
This notice should be provided prior to initial adjudication 
of the claim.  In addition, in its holding in the case of 
Kent v. Nicholson, 20 Vet. App. 1 (2006), the United States 
Court of Appeals for Veterans Claims (Court) required that 
prior to the adjudication of petitions to reopen service 
connection claims, the claimant be given notice of the 
elements of service connection, the elements of new and 
material evidence, and the reasons for the prior final 
denial(s).

With respect to the issue of whether new and material 
evidence was received to reopen the Veteran's previously 
denied claim for VA compensation for a right leg disability 
(claimed as residuals of a right tibia and right fibula 
fracture with circulatory damage and 1/2-inch shortening of the 
right lower extremity), the Veteran's application to reopen 
the aforementioned claim was received by VA in August 2008, 
and a letter dated in September 2008 provided notice of the 
elements of new and material evidence and the reasons for the 
prior final denial.  Thereafter, the claim was adjudicated in 
a March 2009 rating decision, which is the action presently 
being appealed.  The notice criteria of Kent are thus deemed 
to have been satisfied.  See Kent v. Nicholson, 20 Vet. App. 
1 (2006).  

The Board observes that the aforementioned September 2008 
letter also informed the Veteran of how VA determines a 
disability rating and effective date for awards of VA 
compensation, in compliance with the holding of the Court in 
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Since the 
Board has concluded in this decision that new and material 
evidence has not been submitted to reopen the claim for 
service connection for a right leg disability, any questions 
as to the appropriate disability rating or effective date to 
be assigned are rendered moot, and no further notice is 
needed.  See Dingess, supra.  

The Board also concludes VA's duty to assist has been 
satisfied with respect to the new and material evidence claim 
on appeal.  The claims file includes all evidence associated 
with the record at the time of the prior final rating 
decision of November 1993 that addressed the claim for 
service connection for a right leg disability.  Among these 
records are the Veteran's private medical records dated from 
June 1975 to August 1977 from prior to his entry into 
service, his service treatment reports, and post-service 
private treatment records dated from May 1982 to August 1982, 
as well as the Veteran's personal statements in support of 
his original claim.  Furthermore, all evidence dated since 
the prior final rating decision of November 1993 that the 
Veteran has identified as relevant to his application to 
reopen this claim has been obtained and associated with 
claims folder.  

The Board notes that the Veteran has not referenced 
outstanding records that he wanted VA to obtain or that he 
felt were relevant to the matter on appeal that VA has not 
either obtained or made an effort to obtain.  In this regard, 
the Board notes that at his April 2010 hearing, he made 
reference to private medical records regarding his surgical 
treatment for right leg injuries sustained in a pre-service 
automobile accident and to relevant post-service private 
medical records.  His claims file includes the records 
referenced at the hearing.  He also stated that he was 
receiving treatment at a VA medical facility, but that no 
opinions had been provided as to when or how his current 
symptoms might have occurred.

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim, as defined by law.  
In attempts to reopen previously denied claims for service 
connection, however, the duty to assist does not include 
provision of medical examinations or opinions, unless new and 
material evidence has been secured.  See 38 C.F.R. § 3.159 
(c)(4)(iii) (2009).  

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case with respect to whether new and 
material evidence was received to reopen the claim for 
service connection for a right leg disability, the Board 
finds that any such failure is harmless.  See Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The 
Board will therefore proceed with the adjudication of the 
matter on appeal.

In general, unappealed rating decisions of the RO and the 
Board are final.  See 38 U.S.C.A. §§ 5108, 7104, 7105 (West 
2002 & Supp. 2009).  In order to reopen a claim there must be 
added to the record "new and material evidence."  See 
38 U.S.C.A. § 5108 (West 2002 & Supp. 2009).  New evidence 
means existing evidence not previously submitted to agency 
decisionmakers.  Material evidence means existing evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened, and must raise a reasonable possibility of 
substantiating the claim.  See 38 C.F.R. § 3.156 (2009).  

The law provides that new and material evidence necessary to 
reopen previously and finally disallowed claims must be 
secured or presented since the time that the claims were 
finally disallowed on any basis, not only since the time the 
claims were last disallowed on the merits.  See Evans v. 
Brown, 9 Vet. App. 273, 285 (1996).

The Veteran's original claim for service connection for a 
right leg disability was denied on the merits in a November 
1993 rating decision.  The Veteran's essential contention at 
the time of the original claim was that he had a pre-service 
history of multiple fractures of his right leg that was 
aggravated by military service.  Evidence reviewed at the 
time of the Veteran's original claim included his 
pre-service private medical records showing that in June 
1975, he sustained a severe injury to his right lower 
extremity after he was struck by a car while riding his 
motorcycle, resulting in compound, comminuted, segmental 
fracture of his right tibia and a compound fracture of his 
right fibula, with associated moderate circulatory damage, a 
very large laceration wound of his right heel extending from 
his mid-arch to above his Achilles tendon, a flap wound of 
his right knee, and multiple bruises, abrasions, and 
lacerations.  The treatment course involved surgery to align 
his fractured right tibia and fibula and close his open 
wounds with sutures and skin grafting.  Subsequent treatment 
notes show gradual improvement of the Veteran's right lower 
extremity as he recovered from his soft tissue injuries and 
his fractured bones healed.  By May 1976, some shortening of 
his right lower extremity as compared to the left was noted 
on examination, as well as some right heel elevation 
secondary to tightness of his Achilles tendon.  However, he 
was observed at the time to walk well in shoes with elevated 
heels and his right lower extremity was described as being 
"essentially asymptomatic" so no further follow-up 
treatment was deemed to be necessary.  An August 1977 
private treatment note reflects that the Veteran's father 
had reported to the treating physician that the Veteran had 
been accepted into military service and indicated that on 
entrance examination the service medical examiners ". . . 
didn't find any problems with his (right) leg at all." 

The Veteran entered active duty in August 1977 and served 
until August 1980.  His service medical records show that in 
August 1979 he was treated for complaints of right lower leg 
and Achilles tendon pain when running or walking, or after 
carrying heavy loads on marches.  He was noted at the time 
to be status-post right leg fracture with surgery and that 
his right lower extremity was 2.0 centimeters shorter in 
length than his left lower extremity.  Physical examination 
revealed scars on his right lower extremity and weak ankle 
with possible splints in the right lower leg.

October 1979 service treatment reports show that the Veteran 
complained of having right ankle pain off-and-on since 1975, 
which he reported had become worse.  Pain on palpation of 
the right gastrocnemius muscle was elicited on examination.  
Scars at the distal posterior of the right leg were also 
observed.  However, his range of motion for this extremity 
was not restricted and the limb displayed good color and 
normal neurological findings.  An orthopedic consultation 
was recommended to rule out osteomyelitis with hyperosteosis 
of the prior bony injury and rule out calcium reabsorption 
of the right distal tibia; however, the records do not 
indicate that any such examination was conducted.  As the 
end of the Veteran's period of obligatory service drew near, 
he signed a waiver in July 1980 declining a separation 
medical examination.  He was separated from active duty in 
August 1980.

Post-service private medical records show that in May 1982, 
almost two years after the Veteran's separation from active 
duty, he complained of throbbing right calf pain that 
radiated down to his heel.  The treating physician noted at 
the time that the Veteran was employed a factory running a 
bobbin machine but had recently been ordered by his employer 
to work a new job assignment that involved pushing a cart.  
Because of this new task he "developed pain in his right 
calf, ankle and heel because of the aggravation to his pre-
existing problem" associated with his prior history of 
multiple fractures and soft tissue injury to his right lower 
extremity that occurred in 1975.  Examination in May 1982 
revealed the presence of a bony overgrowth in the back of 
the right leg fracture site with associated tenderness at 
that level and nerve impingement.  The examiner also 
observed "some questionable cystic change in the distal 
tibia above the (right) ankle joint, almost like that seen 
with reticulum cell disease."  X-rays showed good alignment 
of the Veteran's right tibia and fibula.  The diagnoses was 
"aggravation to (the Veteran's) right lower extremity 
secondary to excessive activity that he has been exposed to 
while pushing a cart and this has created some problem for 
him."  He was prescribed shoes with special heel lifts to 
compensate for the discrepancy in his comparative leg 
lengths.  Subsequent treatment notes dated in June 1982 and 
August 1982 reflect that he did not use the prescribed shoes 
and continued to present subjective right leg symptoms that 
the treating physician deemed to be inconsistent and not 
reconcilable with the anatomical and neurological pictures 
presented on objective examination.  The examiner was unable 
to offer any treatment course other than to advise the 
Veteran to seek employment that would not require him to 
perform the sort of physical activities that aggravated his 
right lower extremity.

The report of an Army Reserve physical examination dated in 
August 1983 shows that the Veteran had a prior history of 
right tibia and fibula fracture from a 1975 motorcycle 
accident with surgical treatment for the same.  A clinical 
examination of his lower extremities was normal and he 
denied having any painful joints, leg cramps, arthritis, 
deformity of his bones and joints, lameness, knee problems, 
or neuritis in his medical history questionnaire.

On the basis of the above evidence, in a November 1993 
rating decision the RO denied the Veteran's original claim 
for service connection for a right leg disability on the 
basis of no acceleration or aggravation (i.e., a chronic and 
permanent worsening beyond its natural progression) of his 
pre-existing residuals of a right tibia and right fibula 
fracture with circulatory damage and 1/2-inch shortening of 
the right lower extremity as a result of active duty.  The 
private medical evidence indicated that the aforementioned 
condition was aggravated by the Veteran's post-service 
employment in 1982 and did not indicate his military service 
as an aggravating factor.  Even so, there does not appear to 
be a permanent worsening due to his post-service employment 
as no disqualifying defects with regard to his right lower 
extremity were noted on a subsequent Army Reserve 
examination in August 1983.  The Veteran was notified of the 
denial of his claim for service connection for a right leg 
disability and his appellate rights in correspondence dated 
in December 1993.  He did not file a timely appeal of the 
denial and VA's determination in this regard became final.

In August 2008, the Veteran submitted an application to 
reopen his previously denied claim of entitlement to service 
connection for a right leg disability.  The current appeal 
stems from this application.  The Board notes that the 
Veteran's theories of entitlement to VA compensation for 
this disability remain the same as before (i.e., that his 
pre-existing right leg injury residuals were aggravated by 
military service).  As he does not present a new theory or 
basis of service connection for a right leg disability that 
was not previously considered, new and material evidence 
must be received to reopen this claim before it may be 
considered on the merits.  See Boggs v. Peake, 520 F.3d 
1330, 1335 (Fed. Cir. 2008).  Thus, the November 1993 RO 
decision that denied service connection for a right leg 
disability is final and may not be reopened for purposes of 
addressing the merits of either claim in the absence of new 
and material evidence.  See 38 U.S.C.A. §§ 5108, 7105 (West 
2002 & Supp. 2009); 38 C.F.R. § 3.156(a) (2009).  The Board 
notes that 38 C.F.R. § 3.156(a), which defines new and 
material evidence, requires that evidence raise a reasonable 
possibility of substantiating the claim in order to be 
considered "new and material," and defines material evidence 
as evidence, that, by itself or when considered with 
previous evidence of record, relates to unestablished facts 
necessary to substantiate the claim.  See 38 C.F.R. 
§ 3.156(a) (2009).  The credibility of the evidence is 
presumed for the purpose of reopening.  See Justus v. 
Principi, 3 Vet. App. 510 (1992).  

For evidence to be new and material, (i.e., relating to 
unestablished facts necessary to substantiate the claim, and 
raising a reasonable possibility of substantiating the 
claim), it would have to be evidence not previously before 
VA decisionmakers that tends to show that the Veteran had 
developed his current chronic right leg disability in 
service; or otherwise demonstrates a nexus between military 
service and his current right leg disability, including as 
due to aggravation by active duty of his pre-service right 
leg injury residuals.

Evidence submitted with the Veteran's application to reopen 
his claim for VA compensation for a right leg disability 
included VA outpatient treatment reports dated from 
September 2007 to May 2009, which collectively show that his 
treating physicians acknowledged his prior history of right 
lower extremity injury sustained in a motorcycle accident in 
1975, which resulted in right distal tibia and fibula 
fractures that were treated with surgery.  These records 
reflect current ongoing treatment for chronic right lower 
extremity pain.  Recent physical examination revealed mild 
deformity of the distal right tibia and shortening of the 
right leg as compared with its mate.  X-rays revealed old 
post-traumatic changes with hypertrophic new bone formation, 
especially along the distal tibial fracture site, and mild 
arthritic changes.

Accompanying his application to reopen his right leg 
disability claim, the Veteran also submitted a written 
statement dated in April 2010 from his mother who affirmed 
that she had observed the Veteran "constantly" complaining 
of "severe" right leg pain shortly after his return home 
following his discharge from military service.

The transcript of an April 2010 videoconference hearing 
shows that the Veteran testified, in pertinent part, as to 
having a pre-service injury to his right lower extremity 
that involved injury to his heel and multiple fractures of 
his tibia and fibula resulting from a motorcycle accident in 
June 1975.  His injuries were treated with surgery.  Two 
years later, he enlisted in the Army and was found to be 
physically qualified for acceptance into active duty.  He 
contends that the physical rigors of military service, which 
included marching and carrying heavy packs, had aggravated 
the residuals of his pre-service right lower extremity 
injury.  The Veteran reported that he now received ongoing 
post-service medical treatment for a right leg disability 
associated with these injury residuals.

The Board finds that the aforementioned evidence received to 
reopen the claim for VA compensation for service connection 
for a right leg disability (claimed as residuals of a right 
tibia and right fibula fracture with circulatory damage and 
1/2-inch shortening of the right lower extremity) is not new 
and material.  The Veteran's written statements and oral 
testimony contain his basic assertion that he has a chronic 
right leg disability that is the result of aggravation by 
active duty of residuals of a right leg injury sustained in a 
pre-service motor vehicle accident.  This is essentially 
duplicative evidence asserting a theory of service connection 
that has already been considered on the merits and rejected 
in the prior final rating decision of November 1993.  

The clinical evidence received, while new in the sense that 
they have not previously been considered by VA decisionmakers 
with respect to the claim the appellant seeks to reopen, do 
not raise a reasonable possibility of substantiating the 
claim at issue as they merely present medical documentation 
that the Veteran had a history of a right leg injury due to a 
motorcycle accident that occurred prior to service and 
current treatment for complaints of painful orthopedic 
symptoms affecting this lower extremity associated with this 
history.  The clinical evidence submitted does not present 
any objective link between a current right leg disability and 
his period of military service.  

As for the Veteran's April 2010 lay witness statement from 
his mother, in which she reported observing the Veteran 
constantly complaining of right leg pain shortly after 
returning home from service, this evidence is not material to 
the Veteran's claim as it is redundant of the Veteran's own 
statements as to this matter which were previously 
considered.

In view of the foregoing discussion, the Board concludes 
that the current written and oral statements and assertions 
of the Veteran are cumulative and redundant of the evidence 
of record at the time of the prior final denial of 
entitlement to VA compensation for a chronic leg disability 
(claimed as residuals of a right tibia and right fibula 
fracture with circulatory damage and 1/2-inch shortening of 
the right lower extremity) in November 1993, and that the 
April 2010 lay witness statement and the VA medical evidence 
dated from 2007 to 2009 received since the time of this 
final rating decision do not raise the possibility of 
substantiating the current claim for service connection for 
the aforementioned disability.  Therefore, the evidence is 
not new and material and the petition to reopen the 
Veteran's claim is denied.  See 38 C.F.R. § 3.156(a) (2009).


ORDER

New and material evidence having not been received, the 
application to reopen the previously denied claim for service 
connection for a right leg disability (claimed as residuals 
of a right tibia and right fibula fracture with circulatory 
damage and 1/2-inch shortening of the right lower extremity) is 
denied.


____________________________________________
T. L. DOUGLAS
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


